EXHIBIT 10.22 CONFIDENTIAL TREATMENT REQUESTED DEPOSIT PROCESSING SERVICES AGREEMENT THIS DEPOSIT PROCESSING SERVICES AGREEMENT (this “Agreement”) is entered into as of this 22nd day of December, 2011 (“Effective Date”) by and between Urban Trust Bank (“Bank”), a Federal Savings Bank, with its principal place of business at400 Colonial Center Parkway, Suite 150, Lake Mary, Florida 32746, and Higher One, Inc. (“Higher One”), a Delaware corporation with its principal place of business at 25 Science Park, New Haven, Connecticut06511.Higher One and Bank are hereinafter referred to, collectively, as the “Parties,” and individually each as a “Party.” RECITALS Bank is a Federal Savings Bank that, among other things, offers and maintains demand deposit accounts for customers. Higher One is engaged in the business of providing customized product and service programs to educational institutions throughout the United States and to their respective students, faculty, staff, alumni, and other related parties, including but not limited to the delivery of demand deposit accounts with customized features to such parties. The Parties desire to work together to establish and maintain Bank demand deposit accounts in connection with such customized programs offered by Higher One. NOW, THEREFORE, in consideration of the mutual covenants and representations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereto agree as follows: SECTION I. DEFINITIONS 1.1Certain Definitions.As used in this Agreement, the following terms have the definitions indicated. “Applicable Law” means all applicable federal and state statutes, regulations, judicial decisions, rules, orders and requirements, of a Regulatory Authority as such statutes, regulations, requirements, or orders, may be amended or in effect from time to time during the term of this Agreement. “Card” means a debit card or other electronic access device issued by Bank to a Depositor for purposes of accessing the Depositor Account. “Depositor” means a current customer of Higher One who has entered into a Depositor Agreement. “Depositor Account” means a demand deposit account (as defined by Regulation D of the Board of Governors of the Federal Reserve System) that is held by Bank in the name or for the benefit of a Depositor pursuant to a Depositor Agreement. ***Note: Confidential treatment has been requested with respect to the information contained within the [***] marking. Such portions have been omitted from this filing and have been filed separately with the Securities and Exchange Commission. “Depositor Agreement” means the agreement that governs the relationship between Bank and a Depositor and prescribes the terms and conditions under which the related Depositor Account is established, maintained and used, and all related disclosures provided with respect thereto. “Depositor Program” means the administration and processing operation of Depositor Accounts pursuant to the Depositor Agreement. “FDIC” means the Federal Deposit Insurance Corporation or any successor entity. “Fees” means all fees and charges generated from the use of the Depositor Accounts, including any Card usage, interchange, and miscellaneous fees. “Financial Transaction(s)” means a Depositor Account transaction involving the withdrawal of funds from or the deposit of funds to a Depositor Account. “Graphic Standards” means all standards, policies, and other requirements adopted by Bank from time to time with respect to use of its Marks. “Higher One Technology” means all proprietary software owned or licensed by Higher One and made available to Bank pursuant to this Agreement. “Joint Oversight Policies” means the policies and procedures as to be agreed to by the Parties, as may be amended from time to time. “Mark” means trade names, trademarks, service marks and logos, whether or not registered. “Material Adverse Effect” means a change, effect, event, or circumstance that would have, individually or in the aggregate, a material adverse change in, as the case may be, the assets, liabilities, financial position, or results of operations, prospects, or business conditions of a Party, taken as a whole. “Network” means MasterCard, VISA, Cirrus, Plus, and/or any similar electronic payment processing system over which Financial Transactions with respect to Cards are processed. “Network Rules” means the operating rules of any Network, as may be amended from time to time and provided to Higher One in writing. “OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control. “OCC” means the Office of the Comptroller of the Currency. “Regulatory Authority” means any local, state, or federal agency, office, or supervising entity, or any other authority having jurisdiction over Bank or Higher One, in such a manner as to impact the operations or activity being contemplated under this Agreement.Without limiting the foregoing, the OCC is a Regulatory Authority. “Solicitation Material” means all advertisements, brochures, applications, telemarketing scripts, point of purchase displays, packaging, television advertisements, radio advertisements, electronic web pages, electronic web links, and any other type of advertisement, marketing material, or interactive media developed, launched, or distributed for purposes of marketing or promoting a Depositor Program. “Supervisory Objection” has the meaning set forth in Section 7.2(d). “Term” has the meaning set forth in Section 7.1. “University” means an educational institution wherein Higher One offers its services. SECTION II. OBLIGATIONS AND COVENANTS 2.1General Intent.It is the intent of the Parties to offer Bank demand deposit accounts to students, faculty, staff, and alumni of Higher One’s various University clients in conjunction with other customized products and services offered by Higher One.As set forth herein, Higher One, on behalf of Bank, will provide processing and other administrative services at its cost including, but not limited to, customer services, with respect to those Depositor Accounts, and Bank will establish and maintain the Depositor Accounts opened by such customers. 2.2Commencement of Activities.The activity discussed in Section 2.1 will not commence until Bank obtains approval of (or non-objection to) such activity from the OCC, upon terms and conditions reasonably satisfactory to Bank, which Bank agrees to pursue promptly upon execution of this Agreement.Notwithstanding the foregoing, Bank, in its sole discretion, may elect to conduct such activity on a limited “pilot program” basis prior to obtaining such approval or non-objection.The scope of any such pilot program will be in the sole discretion of Bank and communicated to Higher One. 2.3Specific Obligations of Higher One.Upon the commencement of the activity discussed in Section 2.1 in accordance with Section 2.2, Higher One shall be responsible for the following obligations in accordance with Joint Oversight Policies, Network Rules, and Applicable Law. (a) Contracts with Universities.From time to time, Higher One may enter into contracts with Universities to provide services and products to such Universities and/or their students, faculty, staff, alumni, and/or other related parties.As part of such contracts, and using Solicitation Materials approved by Bank, Higher One shall make available to the Universities and/or their students, faculty, staff, alumni, and/or other related parties the Depositor Program, including Depositor Accounts.Higher One shall manage such relationships with the Universities on an ongoing basis and shall process any Depositor Accounts under the Depositor Programs. (b) Back-Office Operations of Depositor Program.Higher One, directly or pursuant to contracts with the Third Party Service Providers (as defined in Section 2.3(j) below) approved in writing by Bank, shall provide for all necessary operations of the Depositor Program, including providing customer support, management, financial expertise, staff, and software required to conduct the Depositor Program, excluding all Bank staff, systems, networks, utilities, software, and hardware.In addition, Higher One shall manage the daily settlements with other bank partners as required to service the Depositor Program. (c) Master Account Recordkeeping.Higher One will make appropriate entries to an account established by Bank for such purpose to reflect the Financial Transactions to the Depositor Accounts and maintain such necessary records to establish a Depositor Account for each individual Depositor with sufficient detail as required by Applicable Law to assist in ensuring that the Depositor Accounts qualify for FDIC insurance. (d) Verification of Depositor Identity.Higher One, in accordance with policies and procedures to be developed by Higher One and approved by Bank in its sole discretion, shall be responsible for the collection and verification of such Depositor information as is necessary to (i) verify Depositor identity and complete appropriate Office of Foreign Assets Control validation; (ii) to satisfy the customer identification program requirements applicable to insured depository institutions found in 31 C.F.R. Chapter X; and (iii) otherwise comply with Applicable Law.
